DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.
Claims 1 and 16 have been amended. Claim 21 is cancelled. Claims 1-20 are pending. Claims 16-20 have been withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant's arguments filed 1/21/2021 have been fully considered but they are not persuasive.
The Applicant argues that ERMOSHKIN does not teach overlapping of a first slice with a second slice in the axis parallel to the actinic radiation-transparent substrate. The Applicant argues any overlap portions of polymerizable liquid exposed to first and second irradiation dosages would be in an axis normal to the optically transparent member (not in a parallel axis), plus each second irradiation dosage passes through polymerizable liquid (not through a portion of the solid polymer before further curing the polymerizable liquid to provide a greater depth of cure in the direction normal to the optically transparent member).
The Examiner would like to note, as written, the claim requires either the portions overlapping, or either of the first or second dosages passing through a portion of the integral 
In regards to the overlapping portions. The Examiner respectfully disagrees. ERMOSHKIN shows a first slice and second slice (slices can be named first and second interchangeably). ERMOSHKIN shows the green box that is highlighted in Fig. 1 and the Examiner is interpreting this area to be overlapping in an axis parallel to the actinic radiation-transparent substrate surface and irradiation happens in a direction normal to the substrate surface. ERMOSHKIN teaches irradiating two portions at different irradiation dosages [0256] and JOHN teaches an actinic radiation-transparent substrate [Fig. 2; Col. 2, lines 43-49]. Figure 1 of ERMOSHKIN below shows for example, a first slice and a second slice which can be irradiated at different dosages [0207], would be overlapping (green outlined box) in a parallel axis to the actinic radiation-transparent substrate. These slices would be inherently overlapping where they are connecting in order to secure the slices together to form the 3D object, as evidenced by HULL (Fig. 30f, Col. 10, lines 14-17], and would do so in an axis parallel to the substrate. It would be obvious to one of ordinary skill in the art to have one slice at a first irradiation dosage and a second irradiation dosage be adjacent to each other in an axis parallel to the actinic radiation-transparent substrate, which the substrate is taught by JOHN, as it is known in the art to do so, as shown by ERMOSHKIN. It would have also been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify JOHN, by having irradiation of different dosages on different sections, as suggested by ERMOSHKIN, in order to cure the composition more rapidly or more efficiently [0156].

    PNG
    media_image1.png
    463
    661
    media_image1.png
    Greyscale



Claim Objections
Claim 16 objected to because of the following informalities:  “.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 9-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over John (U.S. 7,195,472), hereinafter JOHN, in view of Ermoshkin et al. (U.S. PGPUB 2018/0015662), hereinafter ERMOSHKIN, VAN ESBROECK et al. (U.S. PGPUB 2015/0137426), hereinafter VANESBROECK, Kura et al. (U.S. PGPUB 2004/0192804), hereinafter KURA, and Wu et al. (U.S. 6,467,897), hereinafter WU, as evidenced by Hull et al. (U.S. 5,059,359), hereinafter HULL.
claim 1, JOHN teaches: A method of making an adhesive comprising: obtaining an actinic radiation-polymerizable adhesive precursor composition disposed against a surface of an actinic radiation-transparent substrate (JOHN teaches disposing a liquid polymerisable material (20) in a container (10) and is in contact with a contact window (50) [Figs. 1A-1D]. JOHN further teaches an elastic, transparent/translucent material which can be arranged between material and the bottom plate [Fig. 2; Col. 2, lines 43-49]. JOHN also teaches another arrangement wherein the liquid material is located in a basin with a transparent bottom plate and a similarly transparent film mounted over it [Fig. 4; Col. 3, lines 11-35]. Furthermore, it is also well known in the art to dispose the resin or composition on a transparent substrate/surface as shown by JOHN [Figs. 1A-1D, 2-4]. See KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007) (“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).); 
JOHN fails to teach irradiating dosages on different portions of the composition. In the same field of endeavor, stereolithography, ERMOSHKIN teaches: irradiating a first portion of the actinic radiation-polymerizable adhesive precursor composition through the actinic radiation-transparent substrate and in a direction normal to the actinic radiation-transparent substrate surface for a first irradiation dosage (ERMOSHKIN teaches the first base (adhesion) zone includes an initial light or irradiation exposure at a higher dose (longer duration and/or greater intensity) than used in the subsequent transition and/or body zones [0254]. ERMOSHKIN further teaches irradiating the resin through the substrate in a direction normal to the substrate (build surface or build plates (15)) [0009-0010; 0099; Fig. 1, 2]. ERMOSHKIN further teaches the duration of the base zone is small or minor compared to the body zone [0254], which Examiner is interpreting duration as dosage); and irradiating a second portion of the actinic radiation-polymerizable adhesive precursor composition through the actinic radiation-transparent substrate and in a direction normal to the actinic radiation-transparent substrate surface for a second irradiation dosage (ERMOSHKIN teaches irradiation a second portion (body zone) at a second irradiation dosage [0256]. ERMOSHKIN teaches the duration of this body zone is, in general greater than that of the base zone and/or transition zones [0256]. ERMOSHKIN further teaches irradiating the resin through the substrate in a direction normal to the substrate (build surface or build plates (15)) [0009-0010; 0099; Fig. 1, 2]), wherein the first irradiation dosage and the second irradiation dosage are not the same (ERMOSHKIN further teaches the first irradiation dosage and second irradiation dosage are not the same in the first portion and second portion zones, with the duration being longer in the body zone than the base zone [0254-0256]. ERMOSHKIN further teaches the intensity of the lights can be lower at the first dosage (base zone) and higher at the second dosage (body zone) as shown in Fig. 18A.), providing a greater depth of cure in the direction normal to the actinic radiation-transparent substrate surface for the portion that received a greater irradiation dosage than for the portion that received a smaller irradiation dosage (ERMOSHKIN teaches the base zone portions had a greater depth of cure (longer duration or increased intensity) [0254; Fig. 10, 18A]. ERMOSHKIN further teaches the second slice is thicker than the first slice [claim 6]), thereby forming an integral adhesive polymerized on the surface of the radiation-transparent substrate, the integral adhesive comprising a variable thickness in an axis normal to the surface of the actinic radiation-transparent substrate (ERMOSHKIN teaches variable slice thickness [Fig. 21F]), wherein the first portion and the second portion are overlapping with each other in an axis parallel to actinic radiation-transparent substrate surface (Figure 1 of ERMOSHKIN above shows for example, a first slice and a second slice which can be irradiated at different dosages , and/or one of the first irradiation dosage or the second irradiation dosage passes through a portion of the integral adhesive before further curing the actinic radiation-polymerizable adhesive precursor composition to provide the greater depth of cure in the direction normal to the actinic radiation-transparent substrate surface, and wherein the adhesive comprises variations in index refraction. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify JOHN, by having irradiation of different dosages on different sections, as suggested by ERMOSHKIN, in order to cure the composition more rapidly or more efficiently [0156]. Furthermore, it is known in the art that a typical stereolithography additive manufacturing device can have each layer have a different pre-determined pattern and the laser beam is capable of travelling along the path required to polymerize each of the regions in such a pattern, so that three-dimensional objects of varying cross-sections may be produced using the additive manufacturing device [VANESBROECK; 0001-0003]. 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

JOHN, ERMOSHKIN and VANESBROECK do not explicitly teach an actinic radiation-polymerizable adhesive precursor composition. In the same field of endeavor, resin compositions, KURA teaches a photosensitive resin on a transparent substrate and teaches the use of polyfunctional acrylate monomer, an organic polymer binder, which can be considered adhesive [Claim 17]. KURA also teaches the resin composition can be used for adhesives and in 
In the alternative, in the same field of endeavor, compositions, WU teaches compositions that are energy curable fluids [Col. 2, lines 55-58]. WU also teaches due to the ability to build print thickness so easily, the compositions may also be used for three-dimensional printing in rapid prototyping applications or printing of pressure-sensitive adhesives and/or their radiation-curable precursors [Col. 4, lines 37-44]. WU further teaches the energy source used for achieving polymerization and/or crosslinking of the curable functionality is preferably actinic radiation [Col 16, lines 35-45]. WU teaches in order to promote adhesion both before and especially after radiation curing, fluid compositions of the present invention advantageously may incorporate radiation curable monomer(s) (“adhesion promoting component”) whose presence causes the uncured and/or cured material to have higher adhesion to the desired receiving substrate as compared to an otherwise identical formulation [Col. 18, lines 42-49]. Examiner is interpreting the compositions in WU as actinic radiation-polymerizable adhesive precursor composition. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to substitute the resin in JOHN for the composition in WU in order for tremendous control for building print thickness [Col. 4, lines 15-21].
Furthermore, the Examiner interprets the “thereby forming an integral adhesive polymerized on the surface of the radiation-transparent substrate, the integral adhesive comprising a variable thickness in an axis normal to the surface of the actinic radiation-transparent substrate, wherein the adhesive comprises variations in index of refraction” clause as 
Regarding claim 3, ERMOSHKIN further teaches: wherein the time of the irradiation of the first dosage is different than the time of the second dosage (ERMOSHKIN further teaches the first irradiation dosage and second irradiation dosage are not the same in the first portion and second portion zones, with the duration being longer in the body zone than the base zone [0254-0256]). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify JOHN, by having irradiation of different dosages on different sections, as suggested by ERMOSHKIN, in order to cure the composition more rapidly or more efficiently [0156].
Regarding claim 4, ERMOSHKIN further teaches: wherein the actinic radiation intensity of the first dosage is different from the actinic radiation intensity of the second dosage (ERMOSHKIN teaches the polymerizable liquid can be polymerized by exposure to actinic radiation [claim 31; 0214]. ERMOSHKIN further teaches the light intensity of the first dosage at the base zone (interpreting base zone as first portion) is different than the second dosage at the body zone (interpreting body zone as second portion) [Fig. 18A]). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify JOHN, by 
Regarding claim 5, ERMOSHKIN further teaches: wherein irradiating the first portion occurs before irradiating the second portion (ERMOSHKIN teaches the base zone (first portion) is irradiated before the body zone (second portion) [0254-0256]). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify JOHN, by having irradiation of different dosages on different sections, as suggested by ERMOSHKIN, in order to cure the composition more rapidly or more efficiently [0156].
Regarding claim 9, ERMOSHKIN further teaches: further comprising post-curing the adhesive (ERMOSHKIN teaches further solidifying and/or curing step is carried out subsequent to the irradiating step of the three-dimensional object, which Examiner is interpreting as post-curing [0035]). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify JOHN, by having irradiation of different dosages on different sections, as suggested by ERMOSHKIN, in order to cure the composition more rapidly or more efficiently [0156] and to sufficiently solidify the component [0034].
Regarding claim 10, WU further teaches: wherein the adhesive is a pressure sensitive adhesive (PSA), a structural adhesive, a structural hybrid adhesive, a hot melt adhesive, or a combination thereof (WU teaches the energy curable monomers that form all or a portion of a pressure sensitive adhesion upon curing may also be incorporated [Col. 20, lines 53-55]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to substitute the resin in ERMOSHKIN for the composition in WU and have the adhesive be pressure sensitive adhesive, as suggested by WU, in order for tremendous control for building print thickness [Col. 4, lines 15-21].
claim 11, KURA further teaches: wherein the adhesive precursor composition comprises an acrylate, a two-part acrylate and epoxy system, a two part-acrylate and urethane system, or a combination thereof (KURA teaches the composition has acrylates [0013-0014]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify JOHN, by substituting the resin composition in JOHN to the resin composition in KURA, in order for producing adhesives, and/or producing objects by means of stereolithography [0234].
In the alternative, WU teaches the precursor composition has acrylate [Col. 16, lines 17-34]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to modify ERMOSHKIN to have an acrylate in the composition, as suggested by WU, in order to participate in polymerization and/or crosslinking reactions upon exposure to a suitable source of curing energy [Col. 16, lines 17-22].
Regarding claim 12, JOHN teaches: wherein the actinic radiation is provided by a digital light projector (DLP) with a light emitting diode (LED), a DLP with a lamp, a laser scanning device with a laser, a liquid crystal display (LCD) panel with a backlight, a photomask with a lamp, or a photomask with an LED (JOHN teaches the composition is selectively exposed by a laser [Col. 3, lines 38-43]).
Regarding claim 15, WU further teaches: wherein the actinic radiation-polymerizable adhesive precursor composition includes at least one solvent .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over John (U.S. 7,195,472), hereinafter JOHN, Ermoshkin et al. (U.S. PGPUB 2018/0015662), hereinafter ERMOSHKIN, VAN ESBROECK et al. (U.S. PGPUB 2015/0137426), hereinafter VANESBROECK, Kura et al. (U.S. PGPUB 2004/0192804), hereinafter KURA, and Wu et al. (U.S. 6,467,897), hereinafter WU, as applied to claim 1 above, and further in view of Megretski et al. (U.S. PGPUB 2017/0057174), hereinafter MEGRETSKI, and Ferguson et al. (U.S. PGPUB 2017/0057177), hereinafter FERGUSON.
Regarding claim 2, JOHN, ERMOSHKIN, VANESBROECK, KURA and WU teach all the limitations of the claimed invention as stated above, and teach the integral adhesive/ product is a fraction of the thickness of the resin composition, but are silent as to the ratio of the thickness of the integral adhesive to the thickness of the precursor composition is 10:90 to 90:10. JOHN discloses the claimed invention except for the size ration between the item and the resin composition. It would have been obvious to one of ordinary skill in the art at the time the invention was made to choose the ratio of 10:90 to 90:10 since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. One would have been motivated to scale the size of the product to the resin composition to be between the ratios of 10:90 to 90:10 in order to have a desirable size of the product. Furthermore, it is known in the art that it is generally advantageous to allow for the replenishment of resin within a container so as to allow for the formation of objects requiring a greater volume of resin than is capable of being store in the container of a given size. In addition, it may be advantageous to limit the volume of the resin within the container during operation in order to improve operation. As one example, lower volumes of resin may subject objects being 
In the alternative, in the same field of endeavor, stereolithography, FERGUSON teaches the height of the resin present in the container of an additive fabrication device can be close to that of the fabricated layer height (e.g., 0.05 mm) [0029]. If the resin height in the container is 0.05 mm, and there is two layers of fabricated layer, then the height would be 0.10 mm. The ratio between the two fabricated layers (0.10 mm) and the resin height (0.05 mm) would be 20:10 and be inside the claimed fraction range. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to have a fraction within the claimed range, as suggested by FERGUSON, in order to reduce forces necessary to induce separation between an object being fabricated and the bottom of a container [0029], and to reduce waste of the resin.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over John (U.S. 7,195,472), hereinafter JOHN, Ermoshkin et al. (U.S. PGPUB 2018/0015662), hereinafter ERMOSHKIN, VAN ESBROECK et al. (U.S. PGPUB 2015/0137426), hereinafter VANESBROECK, Kura et al. (U.S. PGPUB 2004/0192804), hereinafter KURA, and Wu et al. (U.S. 6,467,897), hereinafter WU, as applied to claim 1 above, and further in view of Reichle et al. (U.S. 5,536,467), hereinafter REICHLE.
Regarding claim 6, JOHN, ERMOSHKIN, VANESBROECK, KURA and WU teach all the limitations of the claimed invention as stated above, but are silent as to irradiating the first portion occurring at the same time as irradiating the second portion. In the same field of endeavor, additive manufacturing. REICHLE teaches directing beams (20, 21, and 22) onto .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over John (U.S. 7,195,472), hereinafter JOHN, Ermoshkin et al. (U.S. PGPUB 2018/0015662), hereinafter ERMOSHKIN, VAN ESBROECK et al. (U.S. PGPUB 2015/0137426), hereinafter VANESBROECK, Kura et al. (U.S. PGPUB 2004/0192804), hereinafter KURA, and Wu et al. (U.S. 6,467,897), hereinafter WU, as applied to claim 1 above, and further in view of Hull et al. (U.S. 5,059,359), hereinafter HULL.
Regarding claim 7, JOHN, ERMOSHKIN, VANESBROECK, KURA and WU teach all the limitations of the claimed invention as stated above, but are silent as to pouring off the composition after irradiating. In the same field of endeavor, additive manufacturing, HULL teaches post processing typically involves draining the formed object to remove excess resin [Col. 6, lines 47-48], which Examiner is interpreting draining as pouring off. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to modify JOHN, ERMOSHKIN, VANESBROECK, KURA and WU by draining the composition after irradiating, as suggested by HULL, in order to remove excess resin before post curing [Col. 6, lines 47-48].
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over John (U.S. 7,195,472), hereinafter JOHN, Ermoshkin et al. (U.S. PGPUB 2018/0015662), hereinafter ERMOSHKIN, VAN ESBROECK et al. (U.S. PGPUB 2015/0137426), hereinafter VANESBROECK, Kura et al. (U.S. PGPUB 2004/0192804), hereinafter KURA, and Wu et al. (U.S. 6,467,897), hereinafter WU, as applied to claim 1 above, and further in view of Hull et al. (U.S. 5,104,592), hereinafter HULL 2.
Regarding claim 8, JOHN, ERMOSHKIN, VANESBROECK, KURA and WU teach all the limitations of the claimed invention as stated above, but are silent as to removing the precursor composition after irradiating with a gas, a vacuum, a fluid, or a combination thereof. In the same field of endeavor, curable compositions, HULL 2 teaches the curable liquid must be reasonably soluble in some solvent in the liquid state, and reasonably insoluble in that same solvent in the liquid state, so that the object can be washed free of the UV cure liquid and partially cured liquid after the object has been formed [Col. 17, lines 54-68]. HULL 2 further teaches removing excess resin with a solvent, which Examiner is interpreting solvent as a fluid [Col. 6, lines 55-60]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to modify JOHN, ERMOSHKIN, VANESBROECK, KURA and WU by removing the composition after irradiating with a fluid, as suggested by HULL 2, in order for the object to be washed free of the composition after it is formed [Col. 17, lines 65-67].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over John (U.S. 7,195,472), hereinafter JOHN, Ermoshkin et al. (U.S. PGPUB 2018/0015662), hereinafter ERMOSHKIN, VAN ESBROECK et al. (U.S. PGPUB 2015/0137426), hereinafter VANESBROECK, Kura et al. (U.S. PGPUB 2004/0192804), hereinafter KURA, and Wu et al. (U.S. 6,467,897), hereinafter WU, as applied to claim 1 above, and further in view of Bush et al. (U.S. 5,198,524), hereinafter BUSH.
claim 9, ERMOSHKIN teaches post-curing the composition as stated above. 
In the alternative, in the same field of endeavor, adhesives, BUSH teaches post-curing the adhesive [Abstract; Col. 1, lines 28-31; Col. 3, lines 46-50]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to modify JOHN, ERMOSHKIN, VANESBROECK, KURA and WU by post-curing the adhesive, as suggested by BUSH, in order to provide a high strength bond suitable for end use applications [Col. 3, lines 11-13].
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over John (U.S. 7,195,472), hereinafter JOHN, Ermoshkin et al. (U.S. PGPUB 2018/0015662), hereinafter ERMOSHKIN, VAN ESBROECK et al. (U.S. PGPUB 2015/0137426), hereinafter VANESBROECK, Kura et al. (U.S. PGPUB 2004/0192804), hereinafter KURA, and Wu et al. (U.S. 6,467,897), hereinafter WU, as applied to claim 1 above, and further in view of Aghababaie et al. (U.S. PGPUB 2014/0339741), hereinafter AGHABABAIE.
Regarding claim 13, JOHN, ERMOSHKIN, VANESBROECK, KURA and WU teach all the limitations of the claimed invention as stated above, but do not explicitly teach the temperature of the method is performed between 20 degrees Celsius and 150 degrees Celsius, inclusive.
In the same field of endeavor, additive manufacturing, AGHABABAIE teaches in operation, the resin is heated to a temperature of 40-90 degrees Celsius [0104], which is inside the claimed range. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to modify JOHN, ERMOSHKIN, VANESBROECK, KURA and WU to have the method performed between 40-90 degrees Celsius, as suggested by ASHABABAIE, in order to avoid the production of any vapors [0105]. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over John (U.S. 7,195,472), hereinafter JOHN, Ermoshkin et al. (U.S. PGPUB 2018/0015662), hereinafter ERMOSHKIN, VAN ESBROECK et al. (U.S. PGPUB 2015/0137426), hereinafter VANESBROECK, Kura et al. (U.S. PGPUB 2004/0192804), hereinafter KURA, and Wu et al. (U.S. 6,467,897), hereinafter WU, as applied to claim 1 above, and further in view of Mazurek et al. (U.S. 5,264,278), hereinafter MAZUREK.
Regarding claim 14, JOHN, ERMOSHKIN, VANESBROECK, KURA and WU teach all the limitations of the claimed invention as stated above, but are silent as to transferring the formed adhesive to a second substrate. In the same field of endeavor, adhesives, MAZUREK teaches an adhesive that is cured on a release liner (which examiner is interpreting as a first substrate) by irradiation is transferred to a second substrate [Col. 15, lines 50-58]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to modify JOHN, ERMOSHKIN, VANESBROECK, KURA and WU by having the formed product that was on the substrate/film in JOHN to be transferred to a second substrate, as suggested by MAZUREK, in order to make a coated product [Col. 3, lines 25-27]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bamford (U.S. 6,792,327).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE MONTIEL whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.M./Examiner, Art Unit 1748


       /JACOB T MINSKEY/       Primary Examiner, Art Unit 1748